—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Rutledge, J.), dated April 15, 1991, as, upon reargument, adhered to its original determination granting the defendants’ motions to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
A review of the medical reports prepared by the plaintiff’s physician, the hospital reports submitted, and the plaintiff’s own deposition testimony, establishes that the plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d) (see, Pagano v Kingsbury, 182 AD2d 268; Rhind v Naylor, 187 AD2d 498). Moreover, the subjective quality of the plaintiff’s pain does not fall within the objective definition of serious injury as contemplated by the no-fault law (see, Scheer v Koubek, 70 NY2d 678, 679; Saladino v Meury, 193 AD2d 727). Thompson, J. P., Miller, Eiber and Santucci, JJ., concur.